1

2

3

4

5                         UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8    JUAN GARCIA RAZO and DULCE SOTO,            No.   2:18-cv-01569-JAM-DB
9                   Plaintiffs,
10         v.                                    ORDER DENYING PLAINTIFFS’
                                                 MOTION FOR SUMMARY JUDGMENT
11   UNITED STATES DEPARTMENT OF                 AND GRANTING DEFENDANTS’
     STATE, et al.,                              MOTION TO DISMISS
12
                    Defendants.
13

14        Plaintiffs Juan Garcia Razo and Dulce Soto filed this

15   lawsuit following denial of Garcia Razo’s visa application.

16   First Am. Compl. (“FAC”).      Plaintiffs move for summary judgment,

17   Mot. Summ. J., ECF No. 18, and the Government moves for

18   dismissal, Mot. Dismiss, ECF No. 19.          For the reasons set forth

19   below, the Court DENIES Plaintiff’s motion and GRANTS the

20   Government’s motion.1

21                   I.    FACTUAL AND PROCEDURAL BACKGROUND

22        Plaintiff Soto is a United States citizen and Plaintiff

23   Garcia Razo is a citizen of Mexico.          FAC ¶ 2.   They have been

24   married for four years and have four children together, all of

25   whom are United States citizens.          FAC ¶ 3.

26        After they married in 2014, Garcia Razo sought to obtain

27      1 This motion was determined to be suitable for decision without oral

     argument. E.D. Cal. L.R. 230(g). The hearing was scheduled for March 19,
28   2019.
                                           1
1    Lawful Permanent Resident status based on his marriage to a U.S.

2    citizen.   FAC ¶ 4.    On February 6, 2018, Garcia Razo left the

3    United States to attend his immigrant visa interview with the

4    United States Consulate in Ciudad Juarez, Chihuahua, Mexico.               FAC

5    ¶ 5.    Prior to his departure, Garcia Razo had received an I-601A

6    Provisional Unlawful Presence Waiver from the United States

7    Citizenship and Immigration Services (“USCIS”).         Id.

8           The United State Consulate in Ciudad Juarez denied Garcia

9    Razo’s visa and prohibited his return to the United States on

10   February 9, 2018.     FAC ¶ 6.   The consular officer found that

11   Garcia Razo was inadmissible under two statutory provisions:

12   (1) departure from the United States after more than a year of

13   unlawful presence, 8 U.S.C. § 1182(a)(9)(B)(i)(II); and

14   (2) reentrance into the United States without admission after

15   more than one year of unlawful presence, 8 U.S.C.

16   § 1182(a)(9)(C)(i)(I).     Id.

17          Garcia Razo first entered the United States from Mexico

18   without inspection on February 26, 2004, at age 16.            FAC ¶ 7.

19   When he was 17, Garcia Razo returned to Mexico on November 27,

20   2005 after 17 months in the United States.        Id.   On March 7,
21   2007, Garcia Razo again entered the United States without

22   inspection and stayed until departing for his February 2018 visa

23   interview in Ciudad Juarez.      Id.

24          Plaintiffs filed this action on May 29, 2018, bringing three

25   claims arising under the Immigration and Nationality Act (INA),

26   Fifth Amendment to the United States Constitution, and the
27   Administrative Procedure Act (APA).        FAC ¶¶ 55–83.      Plaintiffs

28   seek a declaration that the basis upon which the Government
                                            2
1    denied Garcia Razo a visa violated the INA.      FAC at 13.

2    Alternatively, Plaintiffs seek a declaration that USCIS failed to

3    provide adequate notice to Garcia Razo regarding his visa

4    inadmissibility.   Id.

5                               II.    OPINION

6         A.   Plaintiffs’ Challenge to the Denied Visa Application

7         Plaintiffs’ first claim argues that it was unlawful to deny

8    Garcia Razo’s visa application under 8 U.S.C.

9    § 1182(a)(9)(C)(i)(I).   FAC ¶¶ 55–65.      The Government moves to

10   dismiss this claim, and the remainder of the complaint, based on

11   the doctrine of consular nonreviewability.      Mot. Dismiss at 6–12.

12        The doctrine of consular nonreviewability limits judicial

13   review of a consular official’s decision to grant or deny a visa.

14   Allen v. Milas, 896 F.3d 1094, 1108–09 (9th Cir. 2018).       The

15   doctrine is rooted in Congress’s plenary power to regulate

16   immigration.   See Kleindienst v. Mandel, 408 U.S. 753, 769–70

17   (1972); U.S. ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 543

18   (1950).   Specifically, the INA authorized consular officials to

19   issue or withhold visas and exempts that determination from the

20   Secretary of State’s review.     Li Hing of Hong Kong, Inc. v.
21   Levin, 800 F.2d 970, 971 (9th Cir. 1986) (citing 8 U.S.C.

22   §§ 1101(a)(9), (16); 1201; 1104(a)).

23        The Supreme Court identified that a limited exception to the

24   doctrine of consular nonreviewability arises when the visa denial

25   implicates a constitutional right of an American citizen.

26   Mandel, 408 U.S. at 769–70.    Thus, “the only standard by which [a
27   court] can review the merits of a consular officer’s denial of a

28   visa is for constitutional error, where the visa application
                                        3
1    [was] denied without a ‘facially legitimate and bona fide

2    reason.’ ”    Allen, 896 F.3d at 1097 (quoting Mandel, 408 U.S. at

3    769).   As Justice Kennedy explained in his concurring opinion in

4    Kerry v. Din, 134 S.Ct. 2128, 2140 (2015), if a visa denial is

5    based on a facially legitimate and bona fide reason, “ ‘courts

6    will neither look behind the exercise of that discretion, nor

7    test it by balancing its justification against’ the

8    constitutional interests of citizens the visa denial might

9    implicate.”    Id. (quoting Mandel, 408 U.S. at 770). See also

10   Trump v. Hawaii, 138 S. Ct. 2392, 2419 (2018) (reaffirming that

11   courts should not examine or test the Executive’s exercise of

12   delegated power to exclude foreign nationals if facially

13   legitimate and bona fide).

14          Plaintiffs contend that the doctrine of consular

15   nonreviewability does not apply for three reasons.      Pls. Opp’n at

16   4–5.    First, they argue that the doctrine does not apply to

17   challenges of statutory interpretation.     Id. at 5–12.   Next,

18   Plaintiffs assert that the doctrine does not apply because the

19   consulate’s decision to deny Plaintiff Garcia Razo’s visa was not

20   facially legitimate and bona fide.     Id. at 12–15.   Finally, they
21   challenge application of the doctrine to their claims against

22   USCIS regarding the I-601A Waiver.     Id. at 15.   The parties agree

23   that no material facts are in dispute.

24            1. Statutory Interpretation

25          Plaintiffs rely primarily on Singh v. Clinton, 618 F.3d 1085

26   (9th Cir. 2010) for their assertion that the Court may review the
27   denial of Garcia Razo’s visa application.    While Plaintiffs

28   repeatedly assert they are challenging an official State
                                        4
1    Department policy, the evidence presented shows they are

2    challenging a consular official’s interpretation of the statute

3    as applied to the facts present in Garcia Razo’s application.         As

4    the Ninth Circuit has noted, Singh concerned a suit against the

5    State Department for failure to follow the INA and its own

6    regulations when terminating an existing visa, rather than a

7    consular officer’s adjudication of the noncitizen’s visa

8    application.     Allen, 896 F.3d at 1108.   Singh presents markedly

9    different circumstances, under which there was no consular

10   decision to which the doctrine would apply.       That Plaintiffs

11   added the State Department as a defendant does not change the

12   basis for their underlying claims.     They named the consular

13   officer that denied Garcia Razo’s application as a defendant and

14   their first claim challenges how the officer interpreted and

15   applied the INA in adjudicating Garcia Razo’s visa application.

16   FAC ¶¶ 17, 35.    This case does not present a question of

17   statutory interpretation distinct from a consular officer’s

18   discretionary determinations, and Singh does not aid the Court in

19   its determination.

20        The Court finds the Government’s reliance on Allen v. Milas,
21   896 F.3d 1094 (9th Cir. 2018) to be more persuasive.        In Allen,

22   as here, an American citizen challenged denial of his noncitizen

23   spouse’s visa application by a consular officer.        896 F.3d at

24   1097–98.   The plaintiff argued that the consular officer

25   committed legal error in interpreting the INA, seeking review of

26   the officer’s decision under the APA.       Id.   The Ninth Circuit
27   affirmed the district court’s dismissal, finding that the APA did

28   not provide a means by which to review a consular officer’s
                                        5
1    adjudication of a visa on the merits.    Id. at 1108.

2        Accordingly, the Court finds that the doctrine of consular

3    nonreviewability applies to Plaintiffs’ visa claims so long as

4    the visa denial was based on a facially legitimate and bona fide

5    reason.    Din, 134 S.Ct. at 2140.

6              2. Facially Legitimate and Bona Fide Reason

7        Consular officers are “charged with adjudicating visas under

8    rules prescribed by law,” and may not issue a visa if they know

9    or have reason to believe that the applicant is ineligible to

10   receive a visa under any provision of law.    Allen, 896 F.3d at

11   1107 (citing 8 U.S.C. § 1201(g)(3)).     When denying a visa

12   application, the consular officer must cite to a statutory basis

13   of ineligibility, relying on a bona fide factual basis for that

14   denial.    Din, 135 S. Ct. at 2140 (Kennedy, J., concurring).

15       The Court finds that the reasons provided by the consular

16   officer were facially legitimate and bona fide.    The consular

17   officer’s decision to deny Garcia Razo’s visa application

18   provided two statutory bases: (1) Garcia Razo was inadmissible

19   under 8 U.S.C. § 1182(a)(9)(C)(i)(I) based on his entry without

20   inspection in 2007, after having been unlawfully present in the
21   United States for a period in excess of one year; and (2) Garcia

22   Razo was inadmissible under 8 U.S.C. § 1182(a)(9)(B)(i)(II) based

23   on the period of unlawful presence in the United States between

24   2007 and 2018, as the finding under 8 U.S.C.

25   § 1182(a)(9)(C)(i)(I) automatically revoked his I-601A Waiver.

26   FAC ¶ 6.
27       The consular officer’s first reason for Garcia Razo’s

28   inadmissibility, 8 U.S.C. § 1182(a)(9)(C)(i)(I), was legitimate
                                          6
1    and bona fide.     This portion of the INA references individuals

2    who have repeatedly entered the country without inspection:

3         (C) Aliens unlawfully present after previous immigration
          violations
4
             (i) In general
5
                Any alien who—
6
                   (I) has been unlawfully present in the United
7                  States for an aggregate period of more than 1
                   year, or
8
                   (II) has been ordered removed under section
9                  1225(b)(1) of this title, section 1229a of this
                   title, or any other provision of law,
10
          and who enters or attempts to reenter the United States
11        without being admitted is inadmissible.
12
     8 U.S.C. § 1182(a)(9)(C)(i).        Subsection (C) contains a single
13
     exception and a waiver provision, neither of which is applicable
14
     here.   8 U.S.C. § 1182(a)(9)(C)(ii)–(iii).         The consular officer
15
     had a good faith reason to believe that Garcia Razo entered the
16
     United States without inspection in February 2004, left in
17
     November 2005, and reentered the United States without inspection
18
     in March 2007.2
19
          Plaintiffs argument that the consular officer’s decision was
20
     not legitimate or bona fide because it did not apply a subsection
21
     (B) exception to subsection (C) is unpersuasive.            The Ninth
22
     Circuit previously declined to impose a similar interpretation of
23
     the interaction between these two subsections.           Acosta v.
24
     Gonzales, 439 F.3d 550, 557–58 (9th Cir. 2006), overruled on
25

26      2 To the extent that Plaintiffs base their argument on a post-decision

     email from the State Department containing a typo—"November 2004” instead of
27   November 2005—the undisputed facts support the consular officer’s
     determination that November 2005 was the correct date that Garcia Razo first
28   departed from the United States.
                                            7
1    other grounds by Garfias-Rodriguez v. Holder, 702 F.3d 504 (9th

2    Cir. 2012) (en banc).   In Acosta, the Ninth Circuit found that

3    the waiver provision of subsection 1182(a)(9)(B) did not apply to

4    subsection 1182(a)(9)(C), even though the two subsections shared

5    the same general meaning of “unlawful presence.”   439 F.3d at 557

6    (holding § 1182(a)(9)(C) did not incorporate the “hardship”

7    waiver of § 1182(a)(9)(B)).   Acosta’s reasoning regarding the

8    inapplicability of subsection (B) waivers to subsection (C)

9    applies with equal force to the respective exceptions within

10   subsection (B).   Each subsection provides its own waivers and

11   exceptions, tailored to the above clauses.   In the case of the

12   relevant exception, 8 U.S.C. § 1182(a)(9)(B)(iii)(I), the plain

13   language specifically states that the minor exception applies

14   “under clause (i).”   There is no evidence that the consular

15   officer’s determination—that Garcia Razo did not qualify for a

16   subsection (B) minor exception for inadmissibility under

17   subsection (C)—was illegitimate or made in bad faith.

18       The consular officer’s second determination, under 8 U.S.C.

19   § 1182(a)(9)(B)(i)(II), was similarly based on a legitimate and

20   bona fide reason.   The relevant portion of the INA provides:
21       (B) Aliens Unlawfully Present
22          (i) In general
23          Any alien (other than an alien lawfully admitted for
            permanent residence) who—
24
              (I) was unlawfully present in the United States for
25            a period of more than 180 days but less than 1 year,
              voluntarily departed the United States (whether or
26            not pursuant to section 1254a(e)2 of this title)
              prior to the commencement of proceedings under
27            section 1225(b)(1) of this title or section 1229a
              of this title, and again seeks admission within 3
28
                                      8
1             years of the date of such alien's departure or
              removal, or
2
              (II) has been unlawfully present in the United
3             States for one year or more, and who again seeks
              admission within 10 years of the date of such
4             alien’s departure or removal from the United
              States,
5
            is inadmissible.
6

7    8 U.S.C. § 1182(a)(9)(B)(i).    The subsection defines “unlawful

8    presence” as:

9
         (ii) Construction of unlawful presence
10
         For purposes of this paragraph, an alien is deemed to be
11       unlawfully present in the United States if the alien is
         present in the United States after the expiration of the
12       period of stay authorized by the Attorney General or is
         present in the United States without being admitted or
13       paroled.
14

15   8 U.S.C. § 1182(a)(9)(B)(ii).   Subsection (B) includes five

16   exceptions to applicability, a tolling mechanism, and a waiver

17   provision.   8 U.S.C. § 1182(a)(9)(B)(iii)–(v).   One of

18   subsection (B)’s exemptions excludes the period of time that an

19   individual was a minor from the unlawful presence calculation in

20   8 U.S.C. § 1182(a)(9)(B)(i).    8 U.S.C. § 1182(a)(9)(B)(iii)(I)

21   (“No period of time in which an alien is under 18 years of age

22   shall be taken into account in determining the period of

23   unlawful presence in the United States under clause (i).”).

24   Based on the undisputed facts, the consular officer had a good

25   faith reason to believe that Garcia Razo entered the United

26   States without admission in 2007 and resided in the United

27   States for more than a year after that entry.

28
                                       9
1        Had this been Garcia Razo’s reason for inadmissibility, his

2    I-601A Waiver would have covered it.    Yet because Garcia Razo’s

3    I-601A Waiver revoked automatically following the finding of

4    admissibility under subsection (C), 8 C.F.R. § 212.7(e)(14)(i),

5    the consular officer determined that his request for admission

6    took place within ten years of being unlawfully present in the

7    United States.    There is no allegation that the consular officer

8    considered Garcia Razo’s presence as a minor in the subsection

9    1182(a)(9)(B)(i) unlawful presence calculation or that the

10   consular officer who denied the visa acted in bad faith.     The

11   Court does not find that the consular officer’s citation to

12   subsections 1182(a)(9)(B)(i) and 1182(a)(9)(C)(i) was improper.

13       Thus, because the consular officer’s determination was

14   facially legitimate and made in good faith, the doctrine of

15   consular nonreviewability applies to the denial of Garcia Razo’s

16   visa application.

17       B.      Plaintiffs’ Challenges to the Revoked I-160A

18               Provisional Waiver

19       Plaintiffs’ second and third claims focus on the revocation

20   of Garcia Razo’s I-601A Waiver.    FAC ¶¶ 66–83.   The second claim
21   asserts it was unlawful for USCIS to terminate the I-601A Waiver.

22   FAC ¶¶ 66–70.    The third claim asserts that USCIS should have

23   warned Garcia Razo that he was inadmissible under 8 U.S.C.

24   § 1182(a)(9)(C)(i)(I) prior to approving his I-601A Waiver.       FAC

25   ¶¶ 71–83.    The Government contends that these two claims should

26   be denied as moot.
27       Garcia Razo’s I-601A Waiver was approved and mailed to him

28   in February 2017.    Tolchin Decl., Ex. C, ECF No. 14, p. 15.     The
                                       10
1    Waiver explicitly states, “NOTE: The approval of your provisional

2    unlawful presence waiver only covers the grounds for

3    inadmissibility for unlawful presence in the United States under

4    section 212(a)(9)(B)(i)(I) and (II)” of the INA.     Id.   The form

5    further provides that a consular officer’s finding of any other

6    grounds of inadmissibility will “automatically revoke[]” the I-

7    601A Waiver.   Id.   Finally, in its limitation section, the form

8    states that approval of the waiver “DOES NOT: Address any other

9    grounds of inadmissibility besides unlawful presence; for

10   example, criminal grounds, fraud, or prior removals.”      Id.   The

11   terms and limitations are stated in plain language and printed in

12   legible font of a reasonable size.    Id.   Contrary to Plaintiffs’

13   argument, the single page form does not “bury” the limitations in

14   “confusing, boilerplate language.”    Rather, these provisions

15   directly apprise a recipient that the waiver only applies to a

16   single ground of inadmissibility—8 U.S.C. § 1182(a)(9)(B),

17   inadmissibility based on a period of unlawful presence—and that

18   the waiver revokes automatically if the consular officer

19   determines there are any other grounds for inadmissibility.

20       The form’s provisions accurately reflect the implementing
21   regulations for issuance and revocation of a I-601A Waiver.

22   Those regulations state:

23
         The approval of a provisional unlawful presence waiver
24       is revoked automatically if:
25            (i) The Department of State denies the immigrant
              visa application after completion of the immigrant
26            visa interview based on a finding that the alien is
              ineligible to receive an immigrant visa for any
27            reason other than inadmissibility under section
              212(a)(9)(B)(i)(I) or (II) of the Act.         This
28            automatic revocation does not prevent the alien
                                     11
1             from applying for a waiver of inadmissibility for
              unlawful presence under section 212(a)(9)(B)(v) of
2             the Act and 8 CFR 212.7(a) or for any other relief
              from inadmissibility on any other ground for which
3             a waiver is available and for which the alien may
              be eligible;
4

5    8 C.F.R. § 212.7(e)(14).   Because the consular officer determined

6    that Garcia Razo was inadmissible under a section other than

7    section 212(a)(9)(B)(i)(I) or (II), the regulations provided for

8    automatic revocation of Garcia Razo’s I-601A Waiver.    Based on

9    the undisputed facts, Plaintiffs cannot succeed on their second

10   claim because the Government’s action was neither arbitrary nor

11   capricious, and was otherwise in accordance with law.    See 5

12   U.S.C. § 706(2).   Accordingly, Plaintiffs’ second claim must be

13   dismissed.

14       As for Plaintiffs’ third claim, there is a marked absence of

15   legal support in their favor.   None of the cases cited by

16   Plaintiffs support their argument that USCIS must provide advance

17   notice of a waiver applicant’s ineligibility for a visa.     In

18   Walters v. Reno, 145 F.3d 1032 (9th Cir. 1998), the Ninth Circuit

19   recognized that a due process violation may arise when the

20   government affirmatively misleads a noncitizen as to the relief

21   available to him or her.   See id. at 1043.   Here, there is no

22   evidence the Government misled Plaintiffs.    Plaintiffs were not

23   “lull[ed] . . into a false sense of procedural security,”

24   Walters, 145 F.3d at 1043, where the waiver plainly stated that

25   it only covered one type of inadmissibility, and that any other

26   type of inadmissibility would result in the waiver’s automatic

27   revocation.   While they may have received incorrect legal advice

28   from other sources, the Government is not the cause of their
                                      12
1    confusion.

2          The Supreme Court’s opinion in Mullane v. Central Hanover

3    Bank & Trust Company, 339 U.S. 306 (1950) affirmed that an

4    “elementary and fundamental requirement of due process in any

5    proceeding which is to be accorded finality is notice reasonably

6    calculated, under all the circumstances, to apprise interested

7    parties of the pendency of the action and afford them an

8    opportunity to present their objections.”    Id. at 314.   Here, the

9    waiver satisfied Mullane requirements: it gave notice “of such

10   nature as reasonably to convey the required information” and it

11   “afford[ed] a reasonable time for those interested to make their

12   appearance.”   Id.   The approved I-601A Waiver apprised Garcia

13   Razo that his inadmissibility under subsection 1182(a)(9)(B)(I)

14   or (II) was waived unless the consular officer determined there

15   were any other grounds of inadmissibility.   The plain language of

16   the waiver reasonably conveyed this information.   Plaintiffs had

17   a year between the waiver’s approval and Garcia Razo’s departure

18   to consider the limitations of the waiver and whether Garcia Razo

19   was inadmissible under any other grounds.    In sum, the Government

20   provided Plaintiffs with adequate notice of the I-601A Waiver’s
21   approval and limitations.   Accordingly, as there is no evidence

22   that USCIS acted arbitrarily or capriciously, or that USCIS’s

23   conduct was contrary to law, Plaintiffs’ third claim must be

24   dismissed.

25   ///

26   ///
27   ///

28   ///
                                       13
1                               III. ORDER

2        For the reasons set forth above, the Court DENIES

3    Plaintiffs’ Motion for Summary Judgment and GRANTS the

4    Government’s Motion to Dismiss with prejudice.

5        IT IS SO ORDERED.

6    Dated: April 24, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     14
